DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, listed below, in the reply filed on 5/24/2022 is acknowledged:

    PNG
    media_image1.png
    334
    659
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the election, claims 1-6 and 8-15 read on the elected invention and are treated on the merits, below.  Consequently, claims 7 and 16 are withdrawn from consideration as exclusively covering non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 recite derivatives of the recited conjugates.  It is unclear what structures Applicant intends to cover by this term. 

Claims 5, 7, 10, 11 and 13 all recite preferred embodiments.  It is unclear if Applicant intends the claims to be limited in this manner. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A linker is either cleavable or non-cleavable.  Claim 6 recites both and does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., Chem. Commun., 2019, 55, 5175 (Huang).

Huang teaches the following compound which is conjugate to antibody fragments that anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image2.png
    741
    804
    media_image2.png
    Greyscale

See DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 2019:684370. Abstract of Huang et al., Chem. Commun., 2019, 55, 5175, attached.
Claim(s) 1, 2, 5, 6, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20150366985 based on an application by Brown et al. (Brown).

Brown teaches the following compound which is conjugate to antibodies that anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image3.png
    320
    477
    media_image3.png
    Greyscale




Claim(s) 1-3, 5, 6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20160346402 based on an application by Lerchen et al. (Lerchen).

Lerchen teaches compounds which are conjugate to antibodies that anticipates the rejected claims within the meaning of section 102. See DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 2015:1095156, Abstract of U.S. Publication No. 20160346402, Bayer Pharma Aktiengesellschaft, Germany, Lerchen et al., attached.


    PNG
    media_image4.png
    760
    1564
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    542
    1327
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    469
    1509
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    481
    1546
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    443
    1539
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    582
    1552
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    603
    1538
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    544
    934
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    430
    1540
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    497
    1350
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    503
    1339
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    433
    1550
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    480
    1514
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    397
    1531
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    611
    1549
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    689
    1543
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    509
    956
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    881
    1008
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    432
    1547
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    711
    1575
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    803
    1394
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    668
    1536
    media_image25.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642